Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed 4/19/2021.  Currently, claims 1-29 have been canceled, new claims 30-50 have been added, claims 30-50 are pending.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in United Kingdom on 10/31/2018. It is noted, however, that applicant has not filed certified copies of the GB6047321, GB6047316, GB6047322, GB6047323, GB6047317, GB6047324, GB6047320, GB6047318, GB6047319 applications as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract includes “means” that should be avoided.

Drawings
The drawings are objected to because figures 1-6 do not contain explanatory labels for the reference numbers used to identify the individual components.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 30-50 are objected to because of the following informalities:
The dependent claims are objected to because the preamble of those claims has potential antecedent basis issues. For example, claim 31 recites “The communication platform of claim 30”, however, it would be clearer if this claim recited “The mobile-first computer-implementable communication platform of claim 30” instead. Appropriate correction is requested.
In claim 30, line 19, the claimed limitation “said mechanism” should be changed to “said initial device authentication mechanism” for consistency with the initial device authentication mechanism taught in lines 15-16.
In claim 30, line 22, the claimed limitation “the mobile-first communication platform” should be changed to “the mobile-first computer-implementable communication platform” for consistency with the mobile-first computer-implementable communication platform taught in line 1.
In claim 33, lines 3-4 and 7-8, the claimed limitation “the action dialer tool” should be changed to “the task-oriented action dialer tool” for consistency with the task-oriented action dialer tool taught in claim 33, line 3.
Similarly, in claims 35-36, 38-39, 41, 44-45 and 50, the claimed limitation “the action dialer tool” should be changed to “the task-oriented action dialer tool”.	In claim 34, line 1, the claimed limitation “the annual formation” should be changed to “the annular two-dimensional formation” for consistency with the annular two-dimensional formation taught in claim 33, line 4.

In claim 35, line 7, the claimed limitation “the interior and exterior rings” should be changed to “the interior ring and the exterior ring” for consistency with the interior ring and the exterior ring taught in claim 34, line 2.
In claim 39, line 3, the claimed limitation “dialer tool contact” should be changed to “the dialer tool contact” to refer to the dialer tool contact taught in claim 39, line 2.
In claim 40, line 2, the limitation "and/or" is unclear as the "and/or" may be interpreted in different ways.
In claim 41, line 5, the claimed limitation “rotating function-initiating icons” should be changed to “the rotating function-initiating icons” to refer to the rotating function-initiating icons taught in claim 41, lines 3-4.
In claim 43, line 3, the claimed limitation “each sub-tier” should be changed to “each of the multiple drop-down sub-tiers”.
In claim 43, lines 4-5, the claimed limitation “the sub-tiers” should be changed to “the multiple drop-down sub-tiers” to refer to the multiple drop-down sub-tiers taught in claim 43, lines 1-2.
In claim 44, line 1, the claimed limitation “the function-initiating icons” should be changed to “the function-initiating and task-oriented icons” for consistency with the function-initiating and task-oriented icons taught in claim 33, lines 5-6.

In claim 48, lines 1-2, the claimed limitation “the device-authentication mechanism” should be changed to “the initial device-authentication mechanism” for consistency with the initial device-authentication mechanism taught in claim 30, lines 15-16.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 31, the claimed limitations “the device authentication means” in lines 1-2, and “the communication platform system” in line 3, lack of antecedent basis.
In claim 33, line 1, the claimed limitation "the single interface" is ambiguous. It is not clear if the single interface is the “singular mobile-first graphical user interface” taught in claim 30, line 5. 
In claim 33, line 9, the claimed limitation “the action dialer” is ambiguous. It is not clear if the action dialer is the “task-oriented action dialer tool” taught in claim 33, line 3.
Similarly, in claims 35, the claimed limitation “the action dialer” is ambiguous as explained in claim 33 above.
In claim 35, line 8, the claimed limitation “the rising and lowering action of the action dialer” is ambiguous. It is not clear if the rising and lowering action of the action dialer is the “rising and lowering of the action dialer” taught in claim 35, line 6.
In claim 36, line 2, claim 38, line 4, the claimed limitation “the user” lacks of antecedent basis.
In claim 37, line 2, the claimed limitation “the opposite direction” lacks of antecedent basis.
In claim 39, line 2, the claimed limitation “the speed” lacks of antecedent basis.
In claim 43, line 3, the claimed limitation “the user” lacks of antecedent basis.
In claim 44, the limitation "custom sector/industry-specific", “custom sector/industry-specific function-initiating icons”, “a life/affiliate hub” are unclear as the "/" may be interpreted in different ways.

In claim 45, the limitation "user/user groups" is unclear as the "/" may be interpreted in different ways.
In claim 46, line 6, the claimed limitations “each user” is ambiguous. It is not clear if each user is related to “each user group” taught in claim 46, line 2.
In claim 47, the claimed limitation “the communication platform system” in line 2, and “the user” in line 3, lack of antecedent basis.
In claim 49, line 2, the claimed limitation “the purpose” lacks of antecedent basis.
Other dependent claims are rejected as being dependent on the rejected base claims.

Allowable Subject Matter
Claims 30-50 would be allowable if rewritten or amended to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Examiner’s search and review of the prior art revealed pertinent references, namely Kiang et al. (US 2014/0259190) and Jared et al. (US 2008/0014931).
Kiang et al. discloses a mobile-first computer-implementable communication platform for enabling secure data transfer of complex multiparty-data (content the computer-implementable communication platform system being operable in combination with multiple information systems (the cloud-based platform provide access (in combination with) to enterprise account users (information systems) and to third-party platforms (multiple information systems); paras 0024, 0036), and comprising:
a singular graphical user interface (the authentication engine provides a user interface to the administrator to enable two-step verification for al! member logins, where a user logs (client-to-information system interactions) into his account that is part of the administrator's enterprise account; paras 0027, 0087);
a remote abstraction layer enabling inter-information system operations (a request is received by the cloud-based platform from an external business intelligence platform via the API engine to retrieve (enabling inter-information system operations) information on group and user events; para 0100);
an administrative client associated with the multiple information systems for enabling to access the remote abstraction layer (business intelligence platforms access an enterprise's data stored in the cloud-based platform via a reporting API, supported by the API engine (remote abstraction layer), that allows (enabling to access the remote
abstraction layer) administrators to actively monitor events occurring within the company's enterprise account as enterprise users and external collaborators create, upload, and share content; paras 0036, 0109) for enabling user creation, user identification, device-to-user mapping, and client authentication (the administrator enables the creation of new users, enables a file owner to be identified either by a 
0086, 0087], 0104); and
at least one client, the at least one client comprising device authentication means for identifying and approving data release from a select information system as selected from the group consisting of the multiple information systems and data transfer between the select information system and other information systems as selected from the multiple information systems (paras 0033, 0036);
the communication platform system being customizable and expandable to provide a multi-party, user-centric flexible multi-tenancy decentralized communication platform (the cloud-based platform system within a peer-to-peer (decentralized) or distributed network environment enables enterprise users (multi-tenancy), including groups of users in the administrator's enterprise, to customize dashboards and reports to reflect critical business processes through ad-hoc analysis and data discovery and to set notification thresholds for key metrics, where new workspaces and new groups can be created (expandable): paras 0034, 0043, 0049, 0103, 0104, 0127). 
However, Kiang et al. does not disclose the singular mobile-first graphical user interface being usable across all multi-party user roles and enabling customization based on user specific roles within a community network in accordance with user needs and preferences; the mechanism being based on initial face-to-face identity verification and subsequent multi-factor authentication; the mobile-first communication platform being customizable and expandable to provide a multi-party, user-centric flexible multi-
Jared et al. discloses a remote abstraction layer to generate data upon request by at least one client, and an explicit trust chain is created when a user invokes account linking between a service providers and an identity provider (para 0010, 0011). However, Jared et al. does not disclose the singular mobile-first graphical user interface being usable across all multi-party user roles and enabling customization based on user specific roles within a community network in accordance with user needs and preferences, and the mobile-first communication platform being customizable and expandable to provide a multi-party, user-centric flexible multi-tenancy decentralized communication platform, the multi-party, user-centric flexible multi-tenancy decentralized communication platform being characterized by providing a cloud-based solution wherein client data/information is separately held by community users based on data ownership rules.
Therefore, neither Kiang et al. nor Jared et al. disclose the limitations of independent claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM NGUYEN whose telephone number is (571)272-4441.  The examiner can normally be reached on M-F 8:00AM-4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIM T NGUYEN/Primary Examiner, Art Unit 2454